Exhibit 10.27 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of the 1st day of November, 2009, is between Conseco Services, LLC, an Indiana limited liability company (“Company”), and Christopher J. Nickele (“Executive”). WHEREAS, the Company and Executive entered into an employment agreement dated September 8, 2005, and they now desire to amend and restate such agreement. WHEREAS, the continued services of Executive and his managerial and professional experience are of value to the Company. WHEREAS, the Company desires to have the benefit and advantage of the services of Executive to assist the Company and Conseco, Inc. (“Conseco”) upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants contained herein, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Employment.The Company hereby employs Executive and Executive hereby accepts employment upon the terms and conditions hereinafter set forth. 2.Term.The effective date of this agreement (the “Agreement”) shall be the date set forth above (the “Effective Date”).Subject to the provisions for termination as provided in Section 10 hereof, the term of Executive’s employment under this Agreement shall be the period beginning on the Effective Date and ending on October 31, 2011 (the “Term").The Term shall not be automatically renewed and shall end upon any earlier termination of Executive’s employment with the Company. 3.Duties.During the Term, Executive shall be engaged by the Company in the capacity of Executive Vice President, Product Management, or in such other senior executive capacity as the Chief Executive Officer of Conseco shall specify.Executive shall report to the Chief Executive Officer of Conseco or such other senior executive officer as the Chief Executive Officer of Conseco may specify regarding the performance of his duties. 4.Extent of Services.During the Term, subject to the direction and control of the Chief Executive Officer of Conseco, Executive shall have the power and authority commensurate with his executive status and necessary to perform his duties hereunder.Executive shall devote his entire employable time, attention and best efforts to the business of the Company and, during the Term, shall not, without the consent of the Company, be actively engaged in any other business activity, whether or not such business activity is pursued for gain, profit or other pecuniary advantage; provided, however, that this shall not be construed as preventing Executive from serving on boards of professional, community, civic, education, charitable and corporate organizations on which he presently serves or may choose to serve or investing his assets in such form or manner as will not require any services on the part of Executive in the operation of the affairs of the companies in which such investments are made (to the extent not in violation of the non-solicitation provisions of Section 9 hereof); provided, however, that corporate organizations shall be limited to those mutually agreed upon by Executive and the Company. 5.Compensation.During the Term: (a)As compensation for services hereunder rendered during the Term hereof, Executive shall receive a base salary (“Base Salary”) of Two Hundred Ninety-Four Thousand Five Hundred and Eighty Dollars ($294,580) per year payable in equal installments in accordance with the Company’s payroll procedure for its salaried executives.Salary payments and other payments under this Agreement shall be subject to withholding of taxes and other appropriate and customary amounts.Executive may receive increases in his Base Salary from time to time, based upon his performance, subject to approval of the Company. (b)In addition to Base Salary, Executive will have an opportunity to earn a bonus each year, as determined by the Company, with a target annual bonus equal to 50% of
